Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on August 13, 2021 is acknowledge.
3.	Claims 5-11 have been cancelled.
4.	Claims 1-4 and 12-19 are pending in this application.


Restriction
5.	Applicant’s election without traverse of Group 1 (claims 1-4 and 16-17) and the election of at least 85% of SEQ ID NO: 1 for the species of peptide, once daily as the species of frequency of administration, about 5 ng to 500 g as the species of dosage, and Alzheimer’s disease as the species of neuroinflammatory disease in the reply filed on August 13, 2021 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. 
Claims 12-15 and 18-19 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 1-4 and 16-17 are examined on the merits in this office action.





Objections
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph [0045] of instant specification US 2021/0187068). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.  
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-4 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating , does not reasonably provide enablement for treatment of ALL neuroinflammatory or neurodegenerative disorders or neurological disorders via administering LBP comprising at least 80% sequence identity to SEQ ID NO: 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (5) The breadth of the claims:
          The invention is drawn to a method of treatment of neuroinflammatory disorder, the method comprising administering to a subject in need thereof a therapeutically effective amount of lipopolysaccharide-binding protein (LBP), wherein the LBP has an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 1. 

(2) The state of the prior art:
          In regards to “treatment of neuroinflammatory disorder”, it is well known in the art that the nervous system consists of central nervous system and peripheral nervous system. The Merck Manual indicates that there are numerous nervous system disorders (see Merck Manual, Nervous System, pp. 1-3, enclosed). Additionally, search for neurological disorders in the Merck Manual indicates that there are 358 Medical Topics; search for neurodegenerative disorders in the Merck Manual indicates that there are 25 Medical Topics (see Merck Manual, Neurological (pp. 1-3) and Neurodegenerative (pp. 1-4)). 
          It is known in the art that the role of glutamate in mental diseases. The glutamate NMDA receptor plays an important role in many neurological and neurodegenerative disorders. For example, the dysfunction of glutamate NMDA receptor is the core pathological link leading to schizophrenia. Additionally, there is a link between dysfunction of NMDA receptors in Alzheimer’s disease.  Balu reference (Adv. Pharmacol., 2016, 76: 351-382) teaches that schizophrenia is a severe mental illness that affects almost 1% of the population worldwide. Balu reference teaches that alterations in excitatory signaling, particularly involving hypofunction of the N-methyl-D-aspartate (NMDA) receptor, as a key contributor to the schizophrenia disease process (see Balu, p. 351, Abstract). Zhang et al (Neurol. Sci., 2016, 37: 1039-1047) teach that N-methyl-D-aspartate (NMDA) receptors play a pivotal role in the synaptic transmission and synaptic plasticity thought to underlie learning and memory. NMDARs activation has been recently implicated in Alzheimer’s disease related to synaptic dysfunction. Synaptic NMDARs are neuroprotective, whereas overactivation of NMDARs locate 
          With the knowledge that NMDAR subunit genes have been shown to be implicated in the pathophysiology of neurological disorders, such as AD, schizophrenia, bipolar disorder, and depression, one of ordinary skill in the art would target NMDA receptors to treat these neurological disorders.           
          However, not all NMDA receptor antagonists have shown to be beneficial to the treatment of ALL neurodegenerative and/or neurological disorders. For example, phencycline piperidine (PCP), a non-competitive NMDA receptor antagonist, has shown adverse reaction, such as inducing schizophrenic symptoms in healthy adults. Bey et al (The California Journal of Emergency Medicine VIII, 2007, p. 9-14) teach that PCP is believed to have several sites of action ion the central nervous system, all of which act synergistically to result in anesthesia and analgesia. It has greatest affinity for the NMDA (N-methyl-D-aspartate) receptor complexes in the hippocampus, neocortex, basal ganglia, and limbic system (see p. 10, top of left column). Bey et al teach that doses of 5 to 10 mg orally may induce acute schizophrenia, including agitation, psychosis, audiovisual hallucinations, paranoid delusions, and catatonia (see p. 10, right column, 3rd paragraph in “Clinical Manifestations”). 

          In regards to a protein having at least 80% sequence identity to SEQ ID NO: 1, instant SEQ ID NO: 1 is a 481mer residue protein. A protein having at least 80% sequence identity to SEQ ID NO: 1 is 481 * 0.8 = 384.8. This implies that 96 residues may be different in the 481mer residue protein. 
Rudinger (Peptide Hormones, JA Parsons, Ed., 1976, 1-7) teaches that, “The significance of particular amino acids and sequences for different aspects of biological activity cannot be predicted a priori but must be determined from case to case by painstaking experimental study” (see p. 6). Additionally, SIGMA states that with regards to design of peptide sequences that, “Even for relatively short sequences, there are essential and non-essential (or less important) amino acid residues, although the relative importance of the individual amino acid residues is not always easy to determine” (see p. 1). SIGMA further describes what effect some substitutions may have, rather than what effect they will have on hydrophobicity, secondary structure (which will affect tertiary and quaternary structure), and solubility.
With regards to prediction of the native conformation of a protein (structure), the art is unpredictable. Berendsen (Science, 1998, 282: 642-643) states, “The prediction of 
Further, the effects of a single amino acid substitution can have substantial effects on proteins in structure and/or function and are exemplified by the difference between hemoglobin (Hb) and abnormal hemoglobins, such as sickle-cell hemoglobin (HbS). Voet et al teaches that the mutant hemoglobin HbE [GluB8(26) to Lys] has, “no clinical manifestations in either heterozygotes or homozygotes” (see p. 235). Further, Hb Boston and Hb Milwaukee both have single point mutations which results in altered binding affinity and ineffective transfer from the Fe(III) to Fe(II) oxidation state. Conversely, a single point mutation in Hb Yakima results in increased oxygen binding by the heme core, and in Hb Kansas, the mutation causes the heme center to remain in the T state upon binding oxygen (rather than structurally rearranging to the R state) (see p. 236). Further, HbS is a single point mutation, Val to GluA3(6) (see p. 236), which results in deformation and rigidity of the red blood cell. The mutation also provides protection against most malarial strains.
Additionally, the art recognizes that “The significance of particular amino acids and sequences for different aspects of biological activity cannot be predicted a priori but a priori but must be determined from the case to case by painstaking 200. Even an incredibly fast computational or physical sample in 10-15s would mean that complete sample would take 1080s, which excides that age of the universe by more than 60 orders of magnitude.” Other tools such as lattice models provide insight into principle of folding, but to provide no solutions to the real folding problems (see p. 643 in Berendsen). The art has recognized that even single point mutations can cause diverse effects on peptide activity. It has been shown in numerous peptides that a single amino 
Pretorius et al teach the thrombin-induced polymerization of fibrinogen to form fibrin is well established as a late stage of blood clotting…the presence of tiny amounts of bacterial lipopolysaccharide (LPS) could cause these clots to adopt an amyloid form…This could be prevented by the prior addition of lipopolysaccharide-binding protein (LBP)…also observed by SEM this unusual clotting in the blood of patients with Parkinson’s disease ((PD). We here show that this too can be prevented by LBP…” (see abstract). Pretorius et al teach that that fibrin clots created from platelet-poor plasma (PPP) of Parkinson’s disease individual all have a typical matted mass indicative of hypercoagulation (see Figure 1 legend on page 10, and Figure 2). Pretorius et al teach that LPS added to healthy PPP created clots and showed hypercoagulation, and that the addition of LBP could reverse this pathological fibrin structure (see p. 7, “Scanning electron microscopy of PPP clots”). Pretorius et al teach that the final LPS-binding protein (LBP) was 2 ng/L (see p. 6, “LPS-binding protein”). Pretorius does not 
Furthermore, Yompolsky et al (Genetics, August 2005, 170: 1459-1472) teach that “The ability to distinguish such mutational effects from selective effects relating to protein operation is of considerable interest. To address this issue requires a reliable measure of exchangeability of amino acids in proteins that is free of mutational effects. Such a measure would not be easy to find” (see p. 1460, left column, top). Yompolsky et al teach the exchangeability rate of each amino acid (see Table 3).
Given that one could not determine the structure of a protein computationally, and that the effect of amino acid substitution is unpredictable, it flows logically that one would be unduly burdened with experimentation to determine the effect of amino acid substitution(s) in a peptide or protein, with regards to structure, function, or physical/chemical properties.  Therefore, making any peptide having at least 20 amino acid residues as the linker superposed in between proteins and fluorescent fragments that has the same activity as the claimed protein, one would be unduly burdened with experimentation to determine the effect of amino acid content, substitution(s), addition and deletions in a peptide or protein, with regards to structure, function, or physical/chemical properties.

(3) The relative skill of those in the art:
          The relative skill of those in the art is high.


(4) The predictability or unpredictability of the art:
          Applicant’s activity is based on the determination that ALL neuroinflammatory and/or neurological and/or neurodegenerative disorders would be treated by the same compound. However, since compounds that target the same receptor do not work the same, such as PCP in NMDA receptor, the predictability in the art is low. This is due to the fact that the art has recognized that not all compounds that target the same receptor may act beneficially to treat the disease or disorder. Additionally, the art teaches that the effect of amino acid substitution, mutation, addition to the activity of the protein is unpredictable. 
	
 (6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
          The working Example describes that low levels of LPS-binding protein was added to platelet poor plasma (PPP) containing mostly fibrinogen. To the PPP was added thioflavin T followed by human thrombin to create an extensive fibrin fiber clot (see paragraph [0069]). To determine if LPS-binding protein reversed amyloid formation in Alzheimer’s disease patient blood plasma, fluorescence was measured before and after the addition of LPS-binding protein (see paragraph[0069]). The working Example is directed towards only Alzheimer’s disease by examining the formation of amyloid formation (see paragraph [0081]). No other neuroinflammatory and/or neurological and/or neurodegenerative disorders have been examined in the instant application. 
          The specification has not provided guidance in the way of a disclosure that instant a protein having at least 80% sequence identity to instant SEQ ID NO: 1 would treat 
For example, there are varying lengths, varying amino acid compositions, and numerous distinct qualities that make up the genus. Since there are 20 naturally occurring amino acids, the possibilities are limitless to the number of protein possibilities that are encompassed within protein having at least 80% sequence identity to instant SEQ ID NO: 1. 

(8) The quantity of experimentation necessary:
Since it is uncertain to predict the patient population who are susceptible for neuroinflammatory and/or neurological and/or neurodegenerative disorders, and it is uncertain that what amino acids are required to have the same function as instant SEQ ID NO: 1 (for protein encompassed within protein having at least 80% sequence identity to SEQ ID NO: 1) in all neuroinflammatory and/or neurological and neurodegenerative disorders, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if the SUMO proteins would be effective in treating ALL neurological and/or neurodegenerative disorders.
Considering the state of the art as discussed by the reference above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to make a protein that has at least 80% sequence identity to SEQ ID NO: 1, for treatment of ALL 

Written Description
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-4 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
In the instant case, the claims are drawn to a method of treating a subject suffering from a neuroinflammatory disorder, the method comprising administering to the subject a therapeutically effective amount of lipopolysaccharide-binding protein ((LBP), wherein the LBP has an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 1. The generic statement “the LBP has an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 1” does not provide ample written description for the compounds since the claims do not describe a single structural feature. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  

Yompolsky et al (Genetics, August 2005, 170: 1459-1472) teach that “The ability to distinguish such mutational effects from selective effects relating to protein operation is of considerable interest. To address this issue requires a reliable measure of exchangeability of amino acids in proteins that is free of mutational effects. Such a 
The specification discloses that “Human LBP has the amino acid sequence provided below in Table 1 as SEQ ID NO: 1. This sequence can also be found on the Uniprot online protein database under reference number P18428” (see paragraph [0045]). The specification discloses that “…further provides a composition including LBP or the functional fragment and a pharmaceutically acceptable diluent…” (see paragraph [0047]). The specification discloses that “The term “identity” as used herein means the identity between two amino acid sequences compared to each other within a corresponding sequence region having approximately the same amount of amino acids…shorter amino acid sequence can be compared with a longer sequence and the identity between the two sequences will related to the identity between the short sequence and a section of the longer sequence…the identity of a truncated fragment of an LBP polypeptide can be compared to a full LBP polypeptide over the length of the truncated fragment (see paragraph [0040]). The specification is limited to instant SEQ ID NO: 1. The working example describes only the SEQ ID NO: 1 (see paragraphs [0069]-[0081]). The specification does not describe what amino acids are required to maintain the function of the instant SEQ ID NO: 1, or any other type of peptide or peptide-like molecule that act as LBP. Description of SEQ ID NO: 1 is not sufficient to encompass numerous other proteins that belong to the same genus. For example, there are varying lengths, varying amino acid compositions, and numerous distinct qualities that make up the genus. For example, instant SEQ ID NO: 1 is a 481mer. Proteins having at least 80% sequence identity to instant SEQ ID NO: 1 would have 481 * 0.8 = 20 = 4.42 x 1039 different possibilities. The instant specification does not provide written description of what amino acids are required, what amino acids can be substituted, deleted, added to have the same function as instant SEQ ID NO: 1. There is not sufficient amount of examples provided to encompass the numerous characteristics of the whole genus claimed.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

35 U.S.C. 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claim 1-2 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bester et al (Oncotarget, 2015, 6(34): 35284-35303, filed with IDS) in view of .
16.	Bester et al teach that lipopolysaccharide may play a role in causing hypercoagulability of blood in Alzheimer’s Disease (AD) patients and the AD patients typically present with neuro- and systemic inflammation and iron dysregulation, associated with oxidative damage that reflects in hypercolagulability and hypercoagulability is closely associated with increased fibrin(ogen). Bester et al teach that fibrin(ogen) has been implicated in the development of neuroinflammation and memory deficit (see abstract).
The difference between the reference and the instant claims is that the reference does not teach administering LBP (instant SEQ ID NO: 1) to treat neuroinflammatory disorder, wherein the neuroinflammatory disorder is Alzheimer’s disease.
17.	However, Pretorius et al teach the thrombin-induced polymerization of fibrinogen to form fibrin is well established as a late stage of blood clotting…the presence of tiny amounts of bacterial lipopolysaccharide (LPS) could cause these clots to adopt an amyloid form…This could be prevented by the prior addition of lipopolysaccharide-binding protein (LBP)…also observed by SEM this unusual clotting in the blood of patients with Parkinson’s disease ((PD). We here show that this too can be prevented by LBP…” (see abstract). Pretorius et al teach that that fibrin clots created from platelet-poor plasma (PPP) of Parkinson’s disease individual all have a typical matted mass indicative of hypercoagulation (see Figure 1 legend on page 10, and Figure 2). Pretorius et al teach that LPS added to healthy PPP created clots and showed hypercoagulation, and that the addition of LBP could reverse this pathological fibrin structure (see p. 7, Homo sapiens. 
18.	Therefore, it would have been obvious to combine the teachings of Bester et al and Pretorius et al since both references teach that lipopolysaccharide may play a role in causing hypercoagulability, and hypercoagulability is closely associated with increased fibrin(ogen). One of ordinary skill in the art would be motivated to try administering LBP to a patient having Alzheimer’s disease with a reasonable expectation of success, since Pretorius et al teach LPS added to healthy PPP created clots and showed hypercoagulation, and that the addition of LBP could reverse this pathological fibrin structure. Pretorius teaches treatment of Parkinson’s disease.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was treating Alzheimer’s disease and neuroinflammatory disorders by inhibiting the fibrin and/or amyloid development, and there were a limited number of methodologies available to do so, for example 
Additionally, one of ordinary skill in the art would have been motivated to optimize the concentration and/or dosage of the LBP. The MPEP states that following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Since Pretorius et al teach that 2 ng/L was effective, one of ordinary skill in the art would be motivated to optimize the dosage amount in patients with different neuroinflammatory disorders to treat the disease/disorder. Therefore, the combined art of Bester et al and Pretorius et al is prima facie obvious over instant claims 1-2 and 16-17.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654